Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an electrostatic capacity per unit area C in a thickness direction of the fuser device being equal to or less than 3.30 pF/cm2” in the same indentation as introduction of “a surface layer”.  It is unclear from the claim language whether this electrostatic capacity is strictly a feature of the surface layer or a property of all of the tubular substrate and the layers combined.

Claim 2 recites “an electrostatic capacity per unit area C in a thickness direction of the fuser device” in the same indentation as introduction of “a surface layer”.  It is unclear from the claim language whether this electrostatic capacity is strictly a feature of the surface layer or a property of all of the tubular substrate and the layers combined.  It is also unclear if the if the thickness t of the fuser device is of all the layers, how that language impacts the values ΔV or C, which seem to be tied to only the surface layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakakibara et al. (US Pub.2012/0195654) teaches an endless belt fixing unit that is comprised of a tubular layer, rubber layer, adhesive layer and surface layer that are all comprised of substantially similar materials and which is concerned with controlling electrostatic offset.
Goto et al. (US Pub.2017/0139359) teaches an endless belt fixing unit that is comprised of a tubular layer, rubber layer, adhesive layer and surface layer that are all comprised of substantially similar materials and which is concerned with controlling electrostatic offset.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        /LKR/
11/4/2021